DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each of the working and counter electrodes individually and vertically positioned parallel to an input of wastewater such that the wastewater flows substantially vertically over each electrode” as cited in claim1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “each of the working and counter electrodes … parallel to an input of wastewater such that the wastewater flows substantially vertically over each electrode”. The instant specification does not disclose such features. Therefore, the added material is not supported by the disclosure as originally filed. The applicant is required to cancel the new matter in the reply to this office action.
Due to the dependency to the parent claim, claims 2-18 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (WO 2012/012647) in view of Yamazawa et al (PG-PUB US 2012/0003504).
Regarding claim 1, Silver et al disclose an electrochemical cell (ABSTRACT). The apparatus comprises 
(1) a reactor body (i.e. at least one reactor chamber, Figures 3 & 10, page 13);
(2) a structural frame in a cassette form within the reactor body for supporting electrodes and membrane (i.e. a rack….one or more securing mechanism, Figures  & 10, page 12-13);
(3) a plurality of cathodes and anodes, wherein (i) each of the cathode and the anode is individually and vertically positioned, the direction of the input wastewater is parallel to a plane surface of each electrode, and the wastewater flows vertically over each electrode, and (ii) each of the cathode and anode are supported within the frame (i.e. a plurality of working electrode and a plurality of counter electrode ……, Figures 3 & 10, page 12-13).
Silver teaches that each of the electrodes is supported individually by one of a plurality of grooves (Figure 10). However, if Silver does not teach a plurality of slotted grooves within the frame/cassette for supporting/securing the electrodes, Yamazawa et al disclose an electrochemical cell (ABSTRACT).   Yamazawa teaches that the electrochemical cell is constructed with a cathode 15, an anode 10, and a membrane 19 therebetween, wherein the electrodes is supported/secured within a cassette 20 having a frame 25 comprising a plurality of slotted grooves (Figures 1 & 3, paragraphs [0025] & [0028]).  The teaching of Yamazawa shows that a frame/cassette having a plurality of slotted grooves is an equivalent electrode support/securing structure for an electrochemical cell. Therefore, it would be obvious for one having ordinary skill in the art to utilize a frame/cassette having a plurality of grooves because it is an art-recognized equivalent.
Regarding claim 2, Silver teaches that the electrodes may be removable from the cassette (Figures 3 & 10, page 12-13).
Regarding claim 3, Yamazawa teaches that the cathode 15 is coupled to the frame 25 through a wire 16 to an externa circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 4, Yamazawa teaches that a fixer 28 is provided for supporting the cathode 15 (Figure 3, paragraph [0028]).
Regarding claims 5 and 6, Yamazawa teaches that the frame 25 is made of stainless steel (paragraph [0029]).
Regarding claim 7, Silver teaches that the system may include some elements for hydraulic analysis (page 23).
Regarding claim 8, Silver teaches the cassette comprising a plurality of panels/plates (Figures 3 & 10). Yamazawa teaches the frame comprising a plurality of panels/plates (Figures 1 & 3).
Regarding claim 9, Silver teaches that the reactor body may include an element 13 and a conduit for collect and/or recirculate electrode effluent (Figure 6, page 19). 
Regarding claim 10, Silver teaches that the cassette is easily removable from the reactor body (Figure 3, page 12-13).
Regarding claim 11, Yamazawa teaches that the cassette 20 is coupled to a slot 6 for removing the electrode 15 (Figure 1, paragraph [0025]). Silver teaches that the cassette/module is for easy remove (Figures 3 & 10, page 12-13).
Regarding claims 12 and 16, Yamazawa teaches to inject gas to the tank 2 and to supply gas from an inlet 22 (Figure 1, paragraphs [0023] & [0032]).
Regarding claim 13, Silver teaches a reference electrode (page 14).
Regarding claim 14, Silver teaches a sensor 7 (Figure 5, page 17).
Regarding claim 15, Yamazawa teaches that the wires 12 and 16 are connected to an external circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 17, Yamazawa teaches that the frame 25 is provided at the top region of the tank 2 (Figure 1). Silver teaches that the cassette is provided at the top region of the reactor body (Figures 3 & 10).
Regarding claim 18, Yamazawa teaches that the treated substance S is discharged at the bottom of the cell 2 (Figure 1, paragraph [0024]).  It should be noted that claim does not recite any additional structure for sludge-based digestion. Moreover, the limitation of “configured for sludge-based digestion” is a recitation of intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al (PG-PUB US 2012/0003504) in view of Silver et al (WO 2012/012647).
Regarding claim 1, Yamazawa et al disclose an electrochemical cell (ABSTRACT).   The apparatus comprises 
(1) a tank 2 (i.e. at least one reactor chamber, Figure 1, paragraph [0024]);
(2) a cassette 20 having a frame 25 comprising a slotted grooves with the tank 2 (i.e. a rack….slotted grooves, Figures 1 & 3, paragraphs [0025] & [0028]);  
(3) a plurality of cathodes 15 and anodes 10, wherein (i) each of the cathode and anode is individually and vertically positioned; and (ii) the wastewater flows vertically over each electrode, (i.e. a plurality of working electrode and a plurality of counter electrode ……, Figures 1, paragraph [0025).
Yamazawa teaches that the cathode 15 is within the cassette 20, but does not teach the anode being in the cassette or the direction of input wastewater parallel to each electrode. However, Silver et al disclose an electrochemical cell (ABSTRACT). Silver teaches that the electrochemical cell is constructed with a cathode, an anode, and a membrane, wherein the electrodes and the membrane are placed in a cassette in the reactor body for easy maintenance and replacement (Figures 3 & 10, page 12-13). Therefore, it would be obvious for one having ordinary skill in the art to arrange both anode and cathode within the cassette as suggested by Silver in order to easily clean and maintain the components of the cell within the device of Yamazawa.
Silver also teaches that the direction of the input wastewater is parallel to a plane surface of each electrode (Figures 3 & 10). The teaching of Silver shows that inputting wastewater in a direction parallel to a plane surface of each electrode is an equivalent configuration in an electrochemical cell. Therefore, it would be obvious for one having ordinary skill in the art to input wastewater in a direction parallel to a plane of each electrode because it is an art-recognized equivalent.
Regarding claim 2, Silver teaches that the electrodes may be removable from the cassette (Figures 3 & 10, page 12-13).
Regarding claim 3, Yamazawa teaches that the cathode 15 is coupled to the frame 25 through a wire 16 to an externa circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 4, Yamazawa teaches that a fixer 28 is provided for supporting the cathode 15 (Figure 3, paragraph [0028]).
Regarding claims 5 and 6, Yamazawa teaches that the frame 25 is made of stainless steel (paragraph [0029]).
Regarding claim 7, Silver teaches that the system may include some elements for hydraulic analysis (page 23).
Regarding claim 8, Silver teaches the cassette comprising a plurality of panels/plates (Figures 3 & 10). Yamazawa teaches the frame comprising a plurality of panels/plates (Figures 1 & 3).
Regarding claim 9, Silver teaches that the reactor body may include an element 13 and a conduit for collect and/or recirculate electrode effluent (Figure 6, page 19). 
Regarding claim 10, Silver teaches that the cassette is easily removable from the reactor body (Figure 3, page 12-13).
Regarding claim 11, Yamazawa teaches that the cassette 20 is coupled to a slot 6 for removing the electrode 15 (Figure 1, paragraph [0025]). Silver teaches that the cassette/module is for easy remove (Figures 3 & 10, page 12-13).
Regarding claims 12 and 16, Yamazawa teaches to inject gas to the tank 2 and to supply gas from an inlet 22 (Figure 1, paragraphs [0023] & [0032]).
Regarding claim 13, Silver teaches a reference electrode (page 14).
Regarding claim 14, Silver teaches a sensor 7 (Figure 5, page 17).
Regarding claim 15, Yamazawa teaches that the wires 12 and 16 are connected to an external circuit 18 (Figure 2, paragraph [0025]).
Regarding claim 17, Yamazawa teaches that the frame 25 is provided at the top region of the tank 2 (Figure 1). Silver teaches that the cassette is provided at the top region of the reactor body (Figures 3 & 10).
Regarding claim 18, Yamazawa teaches that the treated substance S is discharged at the bottom of the cell 2 (Figure 1, paragraph [0024]).  It should be noted that claim does not recite any additional structure for sludge-based digestion. Moreover, the limitation of “configured for sludge-based digestion” is a recitation of intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).

Response to Arguments
In response to the arguments regarding drawing (pages 2-3 of REMARKS), as required under 37 CFR 1.83(a),  the drawings must show every feature of the invention specified in the claims. Therefore, objection to drawing will be maintained. 
In response to the arguments regarding 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (page 7 of REMARKS), the instant specification merely states that in a BES utilizing the electrodes in certain embodiments, the rack will generally be oriented such that the electrodes' plane is perpendicular to the flow of water to be treated. However, electrodes may also be oriented parallel to the direction of flow or at some angle between parallel and perpendicular (paragraph [0114]). 
However, the instant specification does not provide support for each of the working and counter electrodes … parallel to an input of wastewater such that the wastewater flows vertically over each electrode. Therefore, rejections under 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement will be maintained. 
Due to the applicant’s amendment,  rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, will be withdrawn.
In response to the arguments that the combined teaching of Silver and Yamazawa does not teach the limitations “each of the working and counter electrodes … parallel to an input of wastewater such that the wastewater flows vertically over each electrode (see pages 9-10 of REMARKS), it should be noted that Silver teaches a plurality of cathodes and anodes, the direction of input wastewater parallel to a plane surface of each electrode, and wastewater flowing vertically over each surface of the electrodes (Figures 3 & 10). Therefore, the cited reference teaches the above limitations.
Conclusion
Claims 1-18 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795